                                            Case 3:20-cv-01936-JD Document 21 Filed 02/12/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENNETH CARL GUY,                                    Case No. 20-cv-01936-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER DISMISSING COMPLAINT
                                                  v.
                                   9
                                                                                              Re: Dkt. Nos. 15, 19
                                  10     DALTON PIZZUTI,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Pro se plaintiff Kenneth Carl Guy, who is proceeding in forma pauperis, has filed an

                                  14   amended complaint alleging obstruction of justice, wire fraud, and constitutional claims against a

                                  15   “polygraph examiner” and possibly a former employer. Dkt. No. 15. He has also applied for a

                                  16   preliminary injunction and an order to show cause. Dkt. No. 19.

                                  17           The amended complaint is dismissed. The Court may “at any time” dismiss an IFP

                                  18   complaint that fails to state a claim on which relief may be granted, or that is “frivolous.” 28

                                  19   U.S.C. § 1915(e)(2)(B); see also Lopez v. Smith, 203 F.3d 1122, 1126 n.7 (9th Cir. 2000) (this

                                  20   statute “applies to all in forma pauperis complaints”). The standard for dismissal for failure to

                                  21   state a claim is the same as under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter,

                                  22   668 F.3d 1108, 1112 (9th Cir. 2012). As a pro se plaintiff, Davis gets a liberal construction of his

                                  23   complaint and the benefit of any doubts, but he still must satisfy the requirements of Rule 8 and

                                  24   state facts sufficient to allege a plausible claim. Nguyen Gardner v. Chevron Capital Corp., No.

                                  25   15-cv-01514-JD, 2015 WL 12976114, at *1 (N.D. Cal. Aug. 27, 2015).

                                  26           Rule 8 of the Federal Rules of Civil Procedure requires “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This requires a

                                  28   plaintiff to allege facts sufficient to plausibly state a claim for relief. “A claim has facial
                                           Case 3:20-cv-01936-JD Document 21 Filed 02/12/21 Page 2 of 3




                                   1   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                   2   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

                                   3   678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

                                   4          Even read liberally, the amended complaint does not satisfy these basic pleading standards.

                                   5   It is an unfocused, and at many points unintelligible, assortment of allegations about “spyphone

                                   6   software” used in connection with a racketeering organization’s effort to prevent Guy from filing a

                                   7   claim against his former employer, defendant Newsmax Media Inc., with the Equal Employment

                                   8   Opportunity Commission, and obtaining new employment. Uber Technologies, the rideshare

                                   9   company, is also mentioned as an alleged co-conspirator, although it does not appear that Guy was

                                  10   anything other than an Uber user. The incomprehensibility of the complaint is exacerbated by its

                                  11   extreme length -- more than 150 pages -- and inclusion of approximately 500 pages of exhibits.

                                  12   Overall, the amended complaint does not reasonably or fairly apprise defendants of the claims that
Northern District of California
 United States District Court




                                  13   they might be called upon to answer, or provide an understandable statement of a case.

                                  14          While that is enough to dismiss the amended complaint, see Twombly, 550 U.S. at 556-57,

                                  15   the Court also notes that Guy purports to allege a claim under 42 U.S.C. § 1983 against private

                                  16   actors without any facts to indicate that they were “acting under color of state law” or otherwise

                                  17   within the purview of that statute. Leer v. Murphy, 844 F.2d 628, 632-33 (9th Cir. 1988). Guy

                                  18   also does not have a private right of action under 18 U.S.C. § 1505, which is a criminal statute.

                                  19   See Chrysler Corp. v. Brown, 441 U.S. 281, 316 (1979).

                                  20          Consequently, the amended complaint is dismissed for failing to state a plausible claim,

                                  21   and the application for a preliminary injunction or order to show cause is terminated. Many of the

                                  22   problems with the amended complaint were previously identified by Magistrate Judge Sallie Kim

                                  23   in her order dismissing Guy’s original complaint. Dkt. No. 11. Judge Kim expressly directed Guy

                                  24   to “address and correct” the deficiencies in his original complaint in the event that he filed an

                                  25   amended complaint. Id. at 1, 3. The fact that Guy did not do so counsels against offering him

                                  26   another chance to amend. Additionally, the Court recently terminated Guy’s ECF privileges for

                                  27   “multiple frivolous filings,” and required Guy to seek the Court’s approval before filing any more

                                  28   docket entries. Dkt. No. 20 at 4. As the Court was finalizing this order, Guy submitted another
                                                                                         2
                                           Case 3:20-cv-01936-JD Document 21 Filed 02/12/21 Page 3 of 3




                                   1   amended complaint that asserts substantially the same facts as the previous two complaints. It

                                   2   similarly fails to state a plausible claim due to its intelligibility problems and reliance on

                                   3   conclusory allegations of conspiracy, among other problems. Granting Guy a further opportunity

                                   4   to amend at this point would serve no meaningful purpose, and so the case is dismissed and

                                   5   ordered closed. No further filings are permitted without the Court’s prior consent.

                                   6          IT IS SO ORDERED.

                                   7   Dated: February 12, 2021

                                   8

                                   9
                                                                                                      JAMES DONATO
                                  10                                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
